                                                                               10/24/19
                                                                                    KDI



 1
 2
 3
 4
 5
 6
 7
 8                               UNITED STATES DISTRICT COURT
 9                             CENTRAL DISTRICT OF CALIFORNIA
10
11 Daniel Lopez                                       )
                                                      )    2:19-CV-06337-RSWL-KSx
12                                  Plaintiff,        )
             v.                                       )
13                                                    )    ORDER DISMISSING CASE
      Jalal Abdulaziz Jaber., et al.                  )
14                                                    )
                                    Defendant.        )
15                                                    )
16           On October 08, 2019, the Court ordered counsel to Show Cause why this action should
17 not be dismissed for failure to file the proof of service of summons and complaint. To date,
18 counsel has not complied with this order.
19           Accordingly, good cause appearing therefore, the Court hereby DISMISSES this action
20 without prejudice for failure to prosecute and failure to obey an order of this Court. The Clerk of
21 the Court is directed to close the file.
22           IT IS SO ORDERED.
23 Dated: October 24, 2019                                s/ RONALD S.W. LEW
                                                  HONORABLE RONALD S. W. LEW
24                                                U.S. District Judge
25
26
27
28
